DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 14-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Especially a device “wherein the presentable media program is presented at equipment of a plurality of users, wherein the plurality of users includes the user, and wherein the adjusting is performed responsive to a composite user engagement level for the plurality of users, the modified media program thereby presented at the equipment of each of the plurality of users, wherein the user profile includes data regarding the user’s: personal background, home city, occupation, relationships, likes, dislikes, and tolerance for strong language, wherein the presentable media program includes a first voice profile of the user, a second voice profile of the user’s family or friends, a logo of the user’s favorite sports team, or any combination thereof, and wherein the adjusting of the at least one of the program components is further responsive to an interpretation of a response of the user during the presenting of the presentable media program in accordance with information from a social media feed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation pf Pertinent Prior Art
Dey et al.			(U.S. Pub. No. 2017/0180799)
Zhu et al.			(U.S. Pub. No. 2014/0270683)
Laksono et al.		(U.S. Pub. No. 2015/0281783)
Buga				(U.S. Pub. No. 2018/0115808)
Matthews et al.		(U.S. Pub. No. 2018/0220198) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 19, 2021.